Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, and 12-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivo publication R2-1800902 (‘Collision between dynamic grand and configured grant’, 22-26 January 2018, see IDS filed 03/17/2021).
Vivo teaches the scheduling of dynamic grant and configured grant for two frequency resources (Figure 1) to transmit two types of data (ULLC and eMBB under Agreements in section 1. Introduction).  “For UE can’t transmit on both grants simultaneously, it has to give up one of the transmission when collision occurs” (top of page 2) which implies that the low priority transmission is stopped “[s]ince the network can’t predict when a UE will transmit data on configured grant, transmission can’t be avoided by smart scheduling at the network side” (top of page 2) such that a low priority data that is transmitted on a dynamic grant will collide with a configured grant that partially overlaps and when UE decides that high priority data is available to transmit (see Figure 1).
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. An uplink data sending method (Vivo R2-1800902)   , wherein the method comprises: 
receiving, by a terminal device, control information sent by a network device, wherein the control information indicates to the terminal device to send first data on a first resource  (Dynamic Grant to UE on a first frequency resource on Figure 1 using eMBB data in section 1. Introduction)  ;  and 
when the first resource and a second resource to be used by the terminal device to send second data overlap in a first time domain range in time domain, stopping sending, by the terminal device on the first resource, the first data in the first time domain range (Overlap between dynamic grant and configured grant transmission resulting in collision on Figure 1, where collision can’t be avoided and the UE has to give up (i.e. stop) one of the transmissions at the top of page 2)   , 
wherein a frequency domain range corresponding to the first resource belongs to a first carrier, and a frequency domain range corresponding to the second resource belongs to a second carrier  (First and second frequency carriers with the domain range shown on Figure 1)  .

2. The method according to claim 1, wherein a frequency of the first carrier is higher than a frequency of the second carrier  (Dynamic grant carrier is higher than configured grant carrier on Figure 1)  .

3. The method according to claim 1, wherein the method further comprises: sending, by the terminal device on the second resource, the second data in the first time domain range  (On page 2, “Proposal2: UE is allowed to make the configured grant override dynamic grant for URLLC transmission, if the dynamic grant cannot be used for the URLLC transmission,” such that URLLC is transmitted on configured grant carrier (i.e. second data on second resource)  during the overlapping time on Figure 1)  .

7. The method according to claim 1, wherein the second data is ultra-reliable and low-latency communications (URLLC) service data (URLLC in section 1. Introduction)  .

8. An uplink data receiving method (Vivo R2-1800902), wherein the method comprises: 
sending, by a network device, control information to a terminal device, wherein the control information indicates to the terminal device to send first data on a first resource (Dynamic Grant to UE on a first frequency resource on Figure 1 using eMBB data in section 1. Introduction); and 
in response to receiving second data from the terminal device on a second resource in a first time domain range, determining, by the network device, that the terminal device stops sending, on the first resource, the first data in the first time domain range wherein the second resource and the first resource overlap in the first time domain range in time domain,  (Overlap between dynamic grant and configured grant transmission resulting in collision on Figure 1, where collision can’t be avoided and the UE has to give up (i.e. stop) one of the transmissions at the top of page 2), 
a frequency domain range corresponding to the first resource belongs to a first carrier, and a frequency domain range corresponding to the second resource belongs to a second carrier (First and second frequency carriers with the domain range shown on Figure 1).

9. The method according to claim 8, wherein a frequency of the first carrier is higher than a frequency of the second carrier (Dynamic grant carrier is higher than configured grant carrier on Figure 1).

13. The method according to claim 8, wherein the second data is ultra-reliable and low-latency communications (URLLC) service data (URLLC in section 1. Introduction). 
14. An apparatus (Vivo R2-1800902), comprising a non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to: 
receiving control information sent by a network device, wherein the control information indicates to the apparatus to send first data on a first resource (Dynamic Grant to UE on a first frequency resource on Figure 1 using eMBB data in section 1. Introduction); and 
when the first resource and a second resource to be used by the apparatus to send second data overlap in a first time domain range in time domain, stopping sending, on the first resource, the first data in the first time domain range (Overlap between dynamic grant and configured grant transmission resulting in collision on Figure 1, where collision can’t be avoided and the UE has to give up (i.e. stop) one of the transmissions at the top of page 2), 
wherein a frequency domain range corresponding to the first resource belongs to a first carrier, and a frequency domain range corresponding to the second resource belongs to a second carrier (First and second frequency carriers with the domain range shown on Figure 1).

15. The apparatus according to claim 14, wherein the apparatus is a terminal device (UE in section 2. Discussion).

16. The apparatus according to claim 14, wherein a frequency of the first carrier is higher than a frequency of the second carrier (Dynamic grant carrier is higher than configured grant carrier on Figure 1).

17. The apparatus according to claim 14, wherein the one or more hardware processors further execute the instructions to send, on the second resource, the second data in the first time domain range (On page 2, “Proposal2: UE is allowed to make the configured grant override dynamic grant for URLLC transmission, if the dynamic grant cannot be used for the URLLC transmission,” such that URLLC is transmitted on configured grant carrier (i.e. second data on second resource) during the overlapping time on Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 10, 11, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo R2-1800902 in view of Lamacraft WO 01/89111A1.
Vivo anticipates the independent claims 1 , 8 and 14 (see mapping above).  With respect to the dependent claims 4, 10 and 18, Vivo does not teach stop sending in a second/third time domain range before/after the first time domain range, where the end moments of the second time domain range overlaps the first or the first time domain range overlaps the third.  The second/third time domain ranges corresponds to a guard period where no transmission occurs prior the start of another transmission on a different frequency.  In the field of wireless communications, Lamacraft teaches to provide a guard period in order to allow the direct digital synthesizer a small amount of time  to change from providing one frequency to providing a second frequency (page 11, lines 8-21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a guard period in Vivo for when the transmission changes from one frequency domain range to another frequency domain range (i.e. Dynamic Grant frequency changes to configured grant frequency at the start of the overlapping time domain range in Figure 1) for the reason that a skilled artisan would have been motivated to provide a frequency synthesizer a small amount of time to change from one frequency to another frequency as explicitly taught by Lamacraft.  
With respect to  dependent claims 5, 11 and 19, Lamacraft teaches that the length of the guard period can be predefined as the same as the data sampling period (page 12, lines 11-24), where a skilled artisan would have been motivated to provide a value to the guard period in the Vivo/Lamacraft obviousness combination above.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
4. The method according to claim 1, wherein the method further comprises: 
stopping sending, by the terminal device on the first resource, the first data in a second time domain range  before the first time domain range  or a third time domain range after the first time domain range (Second and third time domain ranges are the guard period for the synthesizer to change frequencies in secondary reference Lamacraft, page 11, lines 8-21) , wherein an end moment of the second time domain range overlaps a start moment of the first time domain range, and an end moment of the first time domain range overlaps a start moment of the third time domain range (Start moment of the first time domain range is the beginning of the collision in the time domain range between granted frequency resources in Figure 1 of Vivo and the end moment is the end of the collision, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the guard period of Lamacraft into Vivo’s teaching of changing transmission frequencies for the reason that a skilled artisan would have been motivated to provide a small amount of time for the frequency synthesizer to change frequencies)  .

5. The method according to claim 4, wherein at least one of the following occurs: 
a length of the second time domain range or a length of the third time domain range is predefined; or the method further comprises receiving, by the terminal device, indication information sent by the network device, wherein the indication information indicates a length of the second time domain range or a length of the third time domain range (With respect to  the alternatives, Lamacraft teaches that the length of the guard period (i.e. second/third time domain range) can be predefined the same as the data sampling period in page 12, lines 11-24, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt Lamacraft’s length for the guard period in the obviousness combination of Vivo/Lamacraft above since a skilled artisan would have been motivated to provide a value to the guard period).

10. The method according to claim 8, wherein the method further comprises: 
determining, by the network device, that the terminal device stops sending, on the first resource, the first data in a second time domain range before the first time domain range or a third time domain range after the first time domain range (Second and third time domain ranges are the guard period for the synthesizer to change frequencies in secondary reference Lamacraft, page 11, lines 8-21)  , wherein an end moment of the second time domain range overlaps a start moment of the first time domain range, and an end moment of the first time domain range overlaps a start moment of the third time domain range (Start moment of the first time domain range is the beginning of the collision in the time domain range between granted frequency resources in Figure 1 of Vivo and the end moment is the end of the collision, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the guard period of Lamacraft into Vivo’s teaching of changing transmission frequencies for the reason that a skilled artisan would have been motivated to provide a small amount of time for the frequency synthesizer to change frequencies)  .

11. The method according to claim 10, wherein at least one of the following occurs: 
a length of the second time domain range or a length of the third time domain range is predefined; or the method further comprises sending, by the network device, indication information to the terminal device, wherein the indication information indicates a length of the second time domain range or a length of the third time domain range (With respect to  the alternatives, Lamacraft teaches that the length of the guard period (i.e. second/third time domain range) can be predefined the same as the data sampling period in page 12, lines 11-24, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt Lamacraft’s length for the guard period in the obviousness combination of Vivo/Lamacraft above since a skilled artisan would have been motivated to provide a value to the guard period).

18. The apparatus according to claim 14, wherein the one or more hardware processors further execute the instructions to:
 stop sending, on the first resource, the first data in a second time domain range before the first time domain range or a third time domain range after the first time domain range (Second and third time domain ranges are the guard period for the synthesizer to change frequencies in secondary reference Lamacraft, page 11, lines 8-21)  (Second and third time domain ranges are the guard period for the synthesizer to change frequencies in secondary reference Lamacraft, page 11, lines 8-21)  , wherein an end moment of the second time domain range overlaps a start moment of the first time domain range, and an end moment of the first time domain range overlaps a start moment of the third time domain range (Start moment of the first time domain range is the beginning of the collision in the time domain range between granted frequency resources in Figure 1 of Vivo and the end moment is the end of the collision, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the guard period of Lamacraft into Vivo’s teaching of changing transmission frequencies for the reason that a skilled artisan would have been motivated to provide a small amount of time for the frequency synthesizer to change frequencies)  .

19. The apparatus according to claim 18, wherein at least one of the following occurs: 
a length of the second time domain range or a length of the third time domain range is predefined; or the one or more hardware processors further execute the instructions to: receive indication information sent by the network device, wherein the indication information indicates a length of the second time domain range or a length of the third time domain range (With respect to  the alternatives, Lamacraft teaches that the length of the guard period (i.e. second/third time domain range) can be predefined the same as the data sampling period in page 12, lines 11-24, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt Lamacraft’s length for the guard period in the obviousness combination of Vivo/Lamacraft above since a skilled artisan would have been motivated to provide a value to the guard period).

Claim(s)  6, 12 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo R2-1800902 in view of Alfarhan et al. US 2020/0305186 A1 (Provisionals 62/586095 and 62/615404 with latest effective filing date of 01/09/2018).
Vivo anticipates the independent claims 1, 8 and 14 (see mapping above).  Vivo does not teach using a SUL carrier for the URLLC data in dependent claims 6, 12 and 20.  In the same field of invention, Alfarhan teaches the uplink data sending system using regular UL carrier (RUL) and supplementary UL carrier (SUL) where grants for the RUL and SUL may overlap in time (paragraphs 0127, 0158) resulting in a trigger to dynamically switch from one carrier (i.e. frequency resource) to another (paragraphs 0126-0128) in order to transmit high priority data such as URLLC over lower frequency carriers (paragraph 0092) .  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use SUL carrier for the configured grant frequency carrier with the URLCC data in the primary reference Vivo for the reason that a skilled artisan would have been motivated  by the secondary reference Alfarhan explicitly teaching of using lower frequency SUL carrier for URLLC data in paragraph 0092 under a teaching, suggestion motivation obviousness test.
	With respect to the claims, references to the prior art appear in parenthesis. 
Claims
6. The method according to claim 1, wherein the first carrier is a non- supplementary uplink frequency (non-SUL) carrier, and the second carrier is a supplementary uplink frequency (SUL) carrier (It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use SUL carrier for the configured grant frequency carrier with the URLCC data in the primary reference Vivo for the reason that a skilled artisan would have been motivated  by the secondary reference Alfarhan explicitly teaching of using SUL carrier for URLLC data in paragraph 0092 under a teaching, suggestion motivation obviousness test). 
 
12. The method according to claim 8, wherein the first carrier is a non- supplementary uplink frequency (non-SUL) carrier, and the second carrier is an (SUL) carrier (It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use SUL carrier for the configured grant frequency carrier with the URLCC data in the primary reference Vivo for the reason that a skilled artisan would have been motivated  by the secondary reference Alfarhan explicitly teaching of using SUL carrier for URLLC data in paragraph 0092 under a teaching, suggestion motivation obviousness test).

20. The apparatus according to claim 14, wherein the first carrier is a non- supplementary uplink frequency (non-SUL) carrier, and the second carrier is a supplementary uplink frequency (SUL) carrier (It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use SUL carrier for the configured grant frequency carrier with the URLCC data in the primary reference Vivo for the reason that a skilled artisan would have been motivated  by the secondary reference Alfarhan explicitly teaching of using SUL carrier for URLLC data in paragraph 0092 under a teaching, suggestion motivation obviousness test).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 23, 2022